THOMPSON, J.
The defendant, Ezra Mitchell, was tried for shooting one Willie Robertson with intent to kill and murder him, and was convicted of shooting with intent to kill. From a sentence and judgment which condemned him to serve from 12 to 16 months in the state penitentiary, the defendant brings up this appeal.
1.The sole bill of exception relied on is to the overruling by the trial judge of a motion - in arrest of judgment. The motion is leveled at the sufficiency of the information, in that it fails to allege that the shooting was done with “malice aforethought.” A similar motion in arrest of judgment was made in the case of State v. Wear Martin (No. 25175) 92 South. 334,1 this day decided adversely to the contention of counsel in the present case. The words “malice aforethought” are not sacramental in an indictment for shooting with intent to kill and murder. It is sufficient under the statute denouncing that crime to charge that the shooting was done “willfully, maliciously, feloniously, and unlawfully,” the language used in the information under which the defendant was tried and convicted. State v. Hopkins, 115 La. 786, 40 South. 166.
It is therefore ordered and decreed that the conviction, sentence, and judgment thereon are affirmed.

 Post, p. 780.